DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said first strap" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 10-13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0178345) in view of Mauthner (US 6,336,260).
Regarding claim 1, Wu teaches an exercise system, comprising: a main strap (74) having a length, a first end (76) configured for attachment to a stationary object, and an opposite second end (78) configured to attachment to a first location along the length of said main strap, thereby forming a loop upon attachment to said first location; a buckle (20) attached to said loop of said main strap; a pair of exercise straps (151), each having a first end (153) configured for attachment connector and a second end (155) opposite said first end; and a pair of handles (64), each attached to one of said second ends of said exercise straps.
Wu fails to teach the buckle defining two separate openings.  Mauthner teaches a buckle for a strap system (Fig. 1), the buckle defining two openings (20) for receiving two straps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wu by substituting Mauthner’s single body connector for Wu’s in order to provide a secure and simple connection.
Regarding claim 3, Wu in view of Mauthner yields a device wherein said buckle comprises a pair of latches (Mauthner, 22), wherein each of said latches forms a portion of a perimeter wall defining a portion of each of said two separate openings defined by said buckle, respectively, and wherein each of said latches opens and closes, thereby providing a perimeter wall opening to each of said two separate openings, respectively.
Regarding claim 6, Wu teaches said pair of exercise straps comprises a pair of inelastic exercise straps, wherein a length of each of said inelastic exercise straps is adjustable [0001].
Regarding claim 8, Wu teaches a pair of straps (60), each having a length and two ends configured to mate to a corresponding one of said second end of said exercise straps, thereby forming a loop at each of said second ends of said exercise straps, wherein said length is sufficient to hold a user's foot.
Regarding claim 10, Wu teaches said pair of elastic exercise straps each comprises a loop (best shown in Fig. 3a) at said second end of said exercise strap for attachment of a second pair of handles (70).
Regarding claim 11, Wu teaches an exercise system, comprising: a main strap (74) having a length and a first end (78) configured for attachment to a first location along the length of said first strap, thereby forming a loop sufficient to encompass a stationary object upon attachment to said first location (see Fig. 5), and a second end opposite said first end; a buckle (20) attached to said second end of said main strap; a pair of exercise straps (151), each having a first end (153) configured for attachment to said buckle and a second end (155) opposite said first end; and a pair of handles (64), each attached to one of said second ends of said exercise straps. 
Wu fails to teach the buckle defining two separate openings.  Mauthner teaches a buckle for a strap system (Fig. 1), the buckle defining two openings (20) for receiving two straps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wu by substituting Mauthner’s single body connector for Wu’s in order to provide a secure and simple connection.
Regarding claim 12, Wu teaches an anchor (80) for attachment to a stationary object and for attachment to said loop.
Regarding claim 13, Wu in view of Mauthner yields a device wherein said buckle comprises a pair of latches (Mauthner, 22), wherein each of said latches forms a portion of a perimeter wall defining a portion of each of said two separate openings defined by said buckle, respectively, and wherein each of said latches opens and closes, thereby providing a perimeter wall opening to each of said two separate openings, respectively.
Regarding claim 16, Wu teaches said pair of exercise straps comprises a pair of inelastic exercise straps, wherein a length of each of said inelastic exercise straps is adjustable [0001].
Regarding claim 18, Wu teaches a pair of straps (60), each having a length and two ends configured to mate to a corresponding one of said second end of said exercise straps, thereby forming a loop at each of said second ends of said exercise straps, wherein said length is sufficient to hold a user's foot.
Regarding claim 20, Wu teaches said pair of elastic exercise straps each comprises a loop (best shown in Fig. 3a) at said second end of said exercise strap for attachment of a second pair of handles (70).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0178345) in view of Mauthner (US 6,336,260) as applied to claim 1 above, and further in view of Puig (US 9,259,605)
Wu fails to teach said buckle is configured to freely slide along said main strap within said loop.  Puig teaches an exercise system having a main strap (124) having a length an end configured to attachment along the length of said main strap, thereby forming a loop and a buckle (128) attached to said loop of said main strap, wherein said buckle is configured to freely slide along said main strap within said loop (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wu by providing the buckle as slidable along the loop, as taught by Puig, in order to for greater versatility in the positioning of the straps.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0178345) in view of Mauthner (US 6,336,260) as applied to claims 1 and 11 above, and further in view of Hetrick (US 2014/0082891).
Wu teaches each of said exercise straps comprises a first strap (151), a second strap (30), a buckle (32) for connecting said first strap and said second strap and a sleeve (42) disposed along said first strap and through which said first strap passes. Hetrick teaches an exercise strap (Fig. 14A-B) comprising a first strap (1404), a second strap (1408), a buckle (1300) for connecting said first strap and said second strap and for adjusting the length of said first strap [0084], and a sleeve (1412) disposed along said first strap and through which said first strap passes, and further comprising: a safety strap (1410) having a first end attached to said second strap and a second end opposite said first end attached to said sleeve (a first end of the loop is connected to the second strap, and a second end of the loop is attached to the sleeve). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wu by substituting Hetrick’s length adjustment in order to more securely keep the length at it’s set position (see Hetrick, [0085])

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2013/0178345) in view of Mauthner (US 6,336,260) as applied to claims 1 and 11 above, and further in view of Rawlins (US 8,979,716).
Wu fails to teach the exercise straps being elastic.  Rawlins teaches a strap exercise system comprising straps which may be elastic or inelastic (column 12 line 66-column 14 line 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Wu by providing an elastic strap connectable to the system in order to allow the user to perform exercises against elastic resistance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,898,751. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the present claims are recited by or obvious over the patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784                                                                                                                                                                                                        15